Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and its dependent claims are allowable because Claim 1 specifically requires a hydraulic system further comprising the second supply port in fluid communication with the supply line, the second reference port in fluid communication with the first control port, and a controller in communication with the first proportional solenoid and the second proportional solenoid, the controller being configured to: selectively energize the first proportional solenoid, the second proportional solenoid, or the first proportional solenoid and the second proportional solenoid to control a system pressure differential, defined between the return line and the workport, within a range that is defined by a sum of the first predefined range and the second predefined range.  
Claim 11 and its dependent claims are allowable because Claim 11 specifically requires a hydraulic system further comprising the second supply port in fluid communication with the supply line, the second reference port in fluid communication with the first control port, and a controller in communication with the first proportional solenoid and the second proportional solenoid, the controller being configured to: selectively energize the first proportional solenoid, the second proportional solenoid, or the first proportional solenoid and the second proportional solenoid to control a system pressure differential, defined between the return line and the workport, from a minimum system pressure differential defined by a minimum pressure in a 
Claim 20 and its dependent claims are allowable because Claim 20 specifically requires a hydraulic system further comprising each of the supply ports is in fluid communication with the supply line and the control port of the first control valve is in fluid communication with the reference port of the second control valve, and a controller in communication with each of the proportional solenoids, the controller being configured to: selectively energize the proportional solenoid of the first control valve, the proportional solenoid of the second control valve, or both of the proportional solenoids to control the system pressure differential, wherein the fluid communication between the control port of the first control valve and the reference port of the second control valve enables the first control valve and the second control valve to additively regulate the system pressure differential.  
References listed on the form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
March 24, 2022